18-23503-rdd        Doc 29      Filed 03/08/19       Entered 03/08/19 11:36:20    Main Document
                                                    Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

In re:                                                             Chapter 7

         FRANK PATERNO AND
         BEATA PATERNO,                                            Case No. 18-23503


                                    Debtor.
---------------------------------------------------------------X

  ORDER AVOIDING JUDICIAL LIEN OF DISCOVERING ME NURSERY SCHOOL
                       UNDER 11 U.S.C. § 522(f)


         Upon the motion, by notice of presentment dated January 16, 2019 (the “Motion”), of the

debtors herein, Frank Paterno and Beata Paterno (the “Debtors”) for an order under 11 U.S.C §

522(f)(1)(A) avoiding the judicial lien of DISCOVERING ME NURSERY SCHOOL against the

Debtors’ interests in the real property, located at 690 Pinebrook Blvd, New Rochelle, New York

10804 (the “Property”), which resulted from a judgment obtained in an action against Frank

Paterno and Beata Paterno in the amount of $24,075.00, and docketed on November 21, 2016 at

the Westchester County, New York Clerk’s Office as Index No. 64848/2014; and there being due

and sufficient notice of the Motion and the opportunity for a hearing thereon, including on the

judicial lienor; and there being no objections to the requested relief; and, after due deliberation,

the Court having determined that the foregoing judicial lien fully impairs the Debtors’ homestead

exemptions; and good and sufficient cause appearing, it is hereby

         ORDERED, that the Motion is granted and the fixing of the judicial lien of Discovering

Me Nursery School in the original amount of $24,075.00 and docketed on November 2l 2016 at

the Westchester County, New York Clerk’s Office as Index No. 64848/2014, on the Property and

its proceeds is avoided pursuant to 11 U.S.C. § 552(f)(1)(A); and it is further

                                                        1
18-23503-rdd     Doc 29     Filed 03/08/19    Entered 03/08/19 11:36:20        Main Document
                                             Pg 2 of 2


       ORDERED, that the Clerk of Westchester County, New York mark on its records that the

foregoing judicial lien has been voided by Bankruptcy Court Order with respect to the Debtors’

interests in the Property and its proceeds pursuant to 11 U.S.C. §522(f); provided, that the

Debtors may cause a copy of this Order to be filed with such Clerk as alternative notice thereof.



Dated: White Plains, New York
       March 8, 2019                                 _/s/Robert D. Drain_______________
                                                      United States Bankruptcy Judge




                                                2
